Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered March 31, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Although defendant asserts that his trial counsel’s failure to object to various evidence constituted ineffective assistance, there was no prejudice to defendant because all of the evidence in question was admissible. Specifically, we note that the challenged evidence concerning the conduct of a codefendant who had pleaded guilty prior to defendant’s trial was clearly relevant, in context, to defendant’s guilt.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Tom, Mazzarelli, Ellerin and Rubin, JJ.